Brown, J.
¶43 (concurring in result) Considering Washington State University historically has given passkeys to the police and allowed walk-through inspections of the dormitory hallways without invitation from dormitory residents, I do not agree with Jacob Houvener that Officer Matt Kuhrt lacked legal authority to enter his dormitory hallway. Clothed with this authority, police have routinely been present in dormitory hallways. Thus, student resi*423dents lack the requisite expectation of privacy to exclude police and safety personnel. WAC 504-24-025 now recognizes this historical presence and spells out the commonsense need to allow persons “performing safety, emergency, security, police, or fire protection services” to “have access to residence halls at all times while in the performance of their assigned duties.” Therefore, I do not agree with reasoning that police were unlawfully present on Mr. Houvener’s dormitory floor as the basis for affirming the trial court’s evidence suppression order.
¶44 Nevertheless, I concur in the result because generally Officer Kuhrt lacked legal authority to eavesdrop at Mr. Houvener’s door or order him to open the door to collect evidence without a search warrant. State v. Ross, 141 Wn.2d 304, 312, 4 P.3d 130 (2000) (stating the general requirement for a warrant). Further, Officer Kuhrt’s ruse, order, and exchange with Mr. Houvener do not meet the knock and talk standards of State v. Ferrier, 136 Wn.2d 103, 115, 960 P.2d 927 (1998).